Citation Nr: 0934578	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  03-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a back disability.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
from April 1975 to July 1997.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2009, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  This case was before the Board in September 
2003 and November 2008 when it was remanded for additional 
development.  

As noted in the September 2003 Board remand, in her December 
2002 VA Form 9, Substantive Appeal, the appellant raised the 
issues of service connection for residuals of head and neck 
injuries.  It appears that no action has been taken on these 
matters, and they are therefore again referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any further action on her part is required.


REMAND

On review of the record, the Board finds that while 
substantial efforts were made by the RO, all development 
requested by the Board in the September 2003 remand was not 
completed, and this matter must be remanded once again for 
more complete development and adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1999) (a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  
Pursuant to the Board's remand, the RO attempted to verify 
the appellant's periods of ACDUTRA and INACDUTRA by obtaining 
records from the National Personnel Records Center (NPRC) and 
the State of Nebraska Military Department Office of the 
Adjutant General in July 2007.  Unfortunately, the actual 
periods during which the Veteran served on ACDUTRA or 
INACDUTRA in the Air National Guard still have not been 
verified.  Only service department records can establish if 
and when a person was serving on ACDUTRA OR INACDUTRA.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the 
governing legal authority set forth above, the RO should 
undertake additional efforts to verify the dates of ACDUTRA 
and INACDUTRA for the Veteran's Air National Guard service.  

In a December 2006 VA heart examination opinion, the 
physician indicated that the first mention of ongoing 
hypertension appears to have occurred in 1994.  Review of the 
evidence of record reveals that in September 1990, a 
University of Nebraska Medical Center treatment record 
diagnosed the Veteran with hypertension.  Additionally, a 
January 1993 University of Nebraska Medical Center emergency 
record reported the Veteran's complaints of dizziness and 
noted she had a history of hypertension.  In light of the 
need to remand the case anyway to verify the Veteran's 
specific periods of ACTDUTRA and INACDUTRA, and because the 
December 2006 heart examiner did not appear to consider 
pertinent evidence of record, the Board finds that an 
additional heart examination opinion is necessary.  

Regarding the claim of service connection for a back 
disability (previously adjudicated as a thoracic spine 
disorder), the evidence shows that the Veteran was treated 
for lower back in April 1976 from lifting a duffel bag.  In 
May 1976, she was again treated for complaints of lower back 
pain.  A January 1990 Dr. J.F.B. Progress Report noted the 
Veteran was involved in a motor vehicle accident in July 1989 
and was treated for complaints of pain in the joints (at the 
April 2009 Travel Board hearing, she testified she was off 
duty during the accident and injured her back).  An undated 
service treatment record (STR) noted she fell from her bed 
and complained of pain in her lower back and right hip.  A 
July 1994 STR noted the Veteran's complaints of lower back 
pain for 4 days.  In an August 1996 STR, she reported she 
slipped on cheese in a grocery store approximately 1 year 
previously, and since then has had low back problems.  A May 
1997 Oakview Chiropractic Center report noted she fell in a 
store in July 1995 and was involved in a motor vehicle 
accident in December 1995.  At a March 2003 Travel Board 
hearing, the Veteran testified that she fell in a store.  

At the April 2009 Travel Board hearing, the Veteran indicated 
that she injured both her lumbar and thoracic spine during 
service, thereby suggesting her claim should be for 
entitlement to service connection for a back disability as 
opposed to just the thoracic spine.  The issue has been 
characterized accordingly.  Moreover, she also suggested that 
her right hip condition may be secondary to her back.  The RO 
has not yet addressed these theories of entitlement to the 
benefits sought.  VA is obligated to develop and consider all 
theories that are raised by the record or by the claimant.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

There is conflicting medical evidence in the record regarding 
the etiology of the Veteran's back disability.  The medical 
opinion in support of the Veteran's claim was not based on a 
review of the complete record.  The VA examiner who reviewed 
the Veteran's claims file and provided an opinion weighing 
against his claim limited his opinion to the Veteran's 
thoracic spine.  Consequently, another examination to secure 
a nexus opinion is necessary.  

Regarding the claim of service connection for a right hip 
disability, as noted above, at the April 2009 Travel Board 
hearing, the Veteran suggested that the disability may be 
secondary to her back disability.  The Board notes that 
service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In addition, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

The Board finds that there are no etiology opinions of record 
that are adequate for adjudication purposes.  Notably, the 
Veteran has not been afforded a VA examination to determine 
whether her current right hip disability was caused or 
aggravated (in light of Allen) by her back disability.  Since 
the matter involves questions that are primarily medical in 
nature, a VA examination to answer the medical questions 
remaining, i.e., determine the relationship, if any, between 
the Veteran's right hip disability and her back disability, 
in light of the evidence of record, is necessary.  See 
38 U.S.C.A. § 5103A.  

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Here, the Veteran was not provided notice regarding the 
assignment of disability ratings or effective dates of 
awards.  In view of the need to return the case to the RO/AMC 
for the reasons outlined above, the Board believes it is 
appropriate to also direct that action be taken to remedy any 
inadequacy of notice under the holding in Dingess.  As the 
Veteran did not allege a secondary service connection theory 
prior to the April 2009 Travel Board hearing, she has not 
been informed of the requirements for proving a claim of 
secondary service connection; the Veteran should also be 
given this notice on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
RO should include the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising her 
of the evidence required to support a 
claim of secondary service connection for 
a right hip disability.  

2.  The RO/AMC should contact the 
appropriate service department(s) and 
verify all periods of the Veteran's 
service, including all specific periods of 
active duty for training and inactive duty 
for training.  

3.  After completing the above 
development, the RO/AMC should arrange for 
a cardiovascular specialist to determine 
whether the Veteran's hypertension is 
related to her service.  The physician 
should review the claims file and provide 
an opinion to the following: 

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's hypertension is related to a 
period of active duty for training, or an 
injury during a period of inactive duty 
training, or if preexisting a period of 
active duty for training or inactive duty 
training, was aggravated thereby during a 
period of active duty for training or by 
an injury during a period of inactive duty 
training? 

The physician should explain the rationale 
for all opinions expressed.  

4.  The RO/AMC should also arrange for an 
orthopedic examination of the Veteran to 
determine whether her current back 
disability is related to service, and 
whether her right hip disability is 
related to her service and/or her back 
disability.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record (noting both the 
complaints in service and the postservice 
injury history) and examination of the 
Veteran, the examiner should provide an 
opinion as to the following: 

(a) Whether the Veteran's back disability 
(or any portion of it, with specificity as 
to portion, if any) is at least as likely 
as not (50 percent or better probability) 
related to her service, and specifically 
back complaints noted therein?  
(b) Whether the Veteran's right hip 
disability is at least as likely as not 
related to her service, and specifically 
right hip complaints noted therein? 

(c) Whether it is at least as likely as 
not that the Veteran's right hip 
disability was caused or aggravated (i.e., 
chronically worsened) by her back 
disability?  If the examiner finds that 
the Veteran's right hip disability was not 
caused, but was aggravated, by her back 
disability, the examiner should indicate, 
to the extent possible, the degree of 
disability (i.e., additional pathology or 
degree of impairment) that is due to such 
aggravation.  

The examiner must explain the rationale 
for all opinions given.  If any opinion 
sought cannot be provided without resort 
to speculation, the examiner should so 
indicate, with explanation.  

5.  The RO should ensure that all 
development sought is completed, then 
review the record and readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



